—Order unanimously reversed on the law without costs and matter remitted to Cayuga County Family Court for further proceedings in accordance with the following Memorandum: Family Court abused its discretion in denying petitioner visitation without conducting a hearing (see, Matter of Langdon v Stephen, 212 AD2d 1066; Matter of Fura v Seddon, 176 AD2d 1244; Matter of Elizabeth D., 127 AD2d 971). The denial of visitation to a parent is a drastic remedy that is warranted only where there are compelling reasons and substantial evidence that such visitation is detrimental to the child’s welfare (see, De Pinto v De Pinto, 98 AD2d 985).
Petitioner contends that he was not informed of his right to counsel. The record does not establish whether petitioner was so informed and reflects only that petitioner was not present at any of the court proceedings. In any event, it is well settled that petitioner must be informed of his right to counsel and be given a meaningful opportunity to be heard in court (see, Family Ct Act § 262; see also, Matter of Sasha S., 256 AD2d 468). (Appeal from Order of Cayuga County Family Court, Corning, J. — Visitation.) Present — Pine, J. P., Hayes, Pigott, Jr., Scudder and Callahan, JJ.